                                                                             Case 2:19-cv-01284-JCM-VCF Document 156
                                                                                                                 159 Filed 08/16/21
                                                                                                                           08/19/21 Page 1 of 2




                                                                         1 Scott S. Thomas, NV Bar No. 7937
                                                                           sst@paynefears.com
                                                                         2 Sarah J. Odia, NV Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         4 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         5 Facsimile: (702) 851-0315

                                                                         6 Attorneys for CENTEX HOMES

                                                                         7
                                                                                                       UNITED STATES DISTRICT COURT
                                                                         8
                                                                                                              DISTRICT OF NEVADA
                                                                         9

                                                                        10 CENTEX HOMES, a Nevada general            Case No.: 2:19-cv-01284-JCM-VCF
                                                                           partnership,
                                                                        11
PAYNE & FEARS LLP




                                                                                        Plaintiff,
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                                     STIPULATION FOR DISMISSAL WITH
                       LAS VEGAS, NEVADA 89118




                                                                                  v.
                                                                        13
                           ATTORNEYS AT LAW




                                                                                                                     PREJUDICE OF DEFENDANT
                                                                                                                     INTERSTATE FIRE & CASUALTY
                                                       (702) 851-0300




                                                                        14 FINANCIAL PACIFIC INSURANCE               COMPANY AND [PROPOSED] ORDER
                                                                           COMPANY, a California corporation;
                                                                        15 EVEREST NATIONAL INSURANCE
                                                                           COMPANY, a Delaware corporation; ST.
                                                                        16 PAUL FIRE AND MARINE INSURANCE
                                                                           COMPANY, a Connecticut corporation;
                                                                        17 ARCH SPECIALTY INSURANCE
                                                                           COMPANY, a Nebraska corporation;
                                                                        18 INTERSTATE FIRE & CASUALTY
                                                                           COMPANY, an Illinois corporation;
                                                                        19 LEXINGTON INSURANCE COMPANY,

                                                                        20 a Delaware corporation; NAVIGATORS
                                                                           SPECIALTY INSURANCE COMPANY, a
                                                                        21 New York corporation; FEDERAL
                                                                           INSURANCE COMPANY, an Indiana
                                                                        22 corporation; FIRST MERCURY
                                                                           INSURANCE COMPANY, an Illinois
                                                                        23 corporation; FIRST SPECIALTY
                                                                           INSURANCE CORPORATION, a
                                                                        24 Missouri corporation; and AXIS SURPLUS
                                                                           INSURANCE COMPANY, an Illinois
                                                                        25 corporation,

                                                                        26
                                                                                         Defendants.
                                                                        27

                                                                        28                                            -1-             Case No. 2:19-cv-01284-JCM-VCF
                                                                                           STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                         INTERSTATE FIRE & CASUALTY COMPANY AND [PROPOSED] ORDER
                                                                             Case 2:19-cv-01284-JCM-VCF Document 156
                                                                                                                 159 Filed 08/16/21
                                                                                                                           08/19/21 Page 2 of 2




                                                                         1           IT IS HEREBY STIPULATED by and between Plaintiff CENTEX HOMES (“Plaintiff”)

                                                                         2 and Defendant INTERSTATE FIRE & CASUALTY COMPANY (“Defendant”), through their

                                                                         3 respective attorneys of record, that Plaintiff's Complaint filed against Defendant shall be dismissed

                                                                         4 with prejudice pursuant to FRCP 41(a)(2). Each party shall bear their own attorneys’ fees and costs.

                                                                         5   Dated: August 16, 2021                               Dated: August 16, 2021
                                                                         6   PAYNE & FEARS LLP                                     CARMAN COONEY FORBUSH PLLC
                                                                         7
                                                                             By:       /s/ Sarah J. Odia                           By:      /s/ Benjamin J. Carman
                                                                         8         Sarah J. Odia, Esq.                                   Benjamin J. Carman, Esq.
                                                                                   6385 S. Rainbow Blvd, Suite 220                       4045 Spencer Street, Suite A47
                                                                         9         Las Vegas, NV 89118                                   Las Vegas, NV 89119
                                                                                   (702) 851-0300                                        (702) 421-0111
                                                                        10

                                                                        11                                                         Attorneys for Defendant INTERSTATE
                                                                             Attorneys for Plaintiff CENTEX HOMES
PAYNE & FEARS LLP




                                                                                                                                   FIRE & CASUALTY COMPANY
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13                                               ORDER
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                        14           IT IS SO ORDERED that Plaintiff's claims against Defendant Interstate Fire & Casualty
                                                                        15 Company in the instant matter, Case No. 2:19-cv-01284-JCM-VCF, are dismissed with prejudice.

                                                                        16 Plaintiff and Defendant shall bear their own attorneys’ fees and costs.

                                                                        17

                                                                        18
                                                                                   August 19, 2021
                                                                        19 DATED: _________________

                                                                        20

                                                                        21
                                                                                                                         ______________________________________
                                                                        22                                               JAMES C. MAHAN
                                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                            -2-                     Case No. 2:19-cv-01284-JCM-VCF
                                                                                               STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
                                                                                             INTERSTATE FIRE & CASUALTY COMPANY AND [PROPOSED] ORDER
